



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Mamitko, 2013
    ONCA 649

DATE: 20131028

DOCKET: C52631

Goudge, Cronk and MacFarland JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Oleksander Mamitko

Appellant

Raj Napal, for the appellant

Mabel Lai, for the respondent

Heard: October 28, 2013

On appeal from the conviction entered on April 19, 2010
    by Justice David Aston of the Superior Court of Justice, without a jury.

APPEAL BOOK ENDORSEMENT

[1]

The appellant raises two issues in this court.

[2]

First, he says that this is an unreasonable verdict.  We do not agree. 
    There was ample evidence on which the trial judge could find beyond a
    reasonable doubt that the appellant altered the gas meter, and that beyond a
    reasonable doubt the only other people who could have done so did not.  The
    trial judges reasons made it very clear that in coming to this conclusion, he
    rejected the appellants exculpatory explanation.

[3]

Second, the appellant argues that Enbridges conduct following the
    appellants tampering with the gas meter, breaks the chain of causation between
    that conduct and the explosion.  Again we disagree.  There can be no question
    that the appellants tampering with the gas meter was a substantial cause
    contributing to the ultimate explosion.  That is what is required for causation
    in this criminal context.

[4]

The appellant abandoned his theft argument in this court.

[5]

And finally we do not view the fresh evidence as material.  Neither the
    declaration of Mr. Prenco nor the cheques would have affected the reasoning or
    conclusions of the trial judge.

[6]

The appeal is dismissed.


